DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 13 and 17-29 are allowed in view of the prior art of record.

Response to Amendment
This office action is responsive to amendment filed on 06/27/2022. The Examiner has acknowledged amendments to claim 13. New claims 26-29 have been added. Claim 16 has been canceled.    

Response to Arguments
Applicant's arguments with respect to claim 16 under claim objected, claim 16 has been canceled, thereby rendering the claim objection moot.
Applicant's argument, filed on June 27th,  2022 with respect to claims 13, and 17-25 have been fully considered and are persuasive. Therefore, the rejection of claims 13 and 17-25 Under 35 U.S.C. 103 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singular or in combination teaches or suggests,” determine a clean air route from the location of the moving object to the designated destination, the clean air route passing through an area having a particulate matter concentration that is included in the particulate matter concentration information and that is lower than a particulate matter concentration of another area, determine a shortest route having a shortest distance from the location of the moving object to the designated destination, control the display to display graphical representations including the clean air route and the shortest route, respectively, to allow a user to select one of the clean air route or the shortest route, based on receiving traffic information, determine a quickest route that is estimated to take a shortest time to the designated destination, and control the display to display the graphical representation including the clean air route and a graphical representation including the quickest route to allow the user to select one of the clean air route or the quickest route”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/01/2022
/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                                                                                                                                               
/YVES DALENCOURT/Primary Examiner, Art Unit 2457